Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          
                                                      Response to Amendment

Drawings 
The drawing filed on 4/8/2020 is accepted by the Examiner.
Based on telephone interview on March 25, 2022, with respect to cancellation of claims 6, 15, 18, and amended claims 1, 8, 12, 14, 16 and 19, also review of prior art of record, all have been fully considered and are persuasive.    
             The claims 1-5, 7-14, 16-17 and 19-20 now renumbered as 1-17 are allowed.  

                                                 EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (Richard S. Wesorick, Reg No. 40,871), on March 25, 2022, without traverse.

           The amended claims 1, 8, 12, 14, 16 and 19 as follows: 
          Cancel claims 6, 15 and 18.

           Claim 1. (Currently Amended) A system comprising:
           at least one processor; and
           at least one  non-transitory computer-readable medium 
           	first program instructions for receiving ultrasonic derived data comprising an ultrasound image, representing a region of interest,  and radio frequency “(RF”) data associated with the ultrasound image;
           second program instructions for analyzing the RF data to identify at least one feature associated with the region of interest, the at least one feature including one of a two-dimensional spectral feature and a feature representing a cepstrum determined from the RF data;
           	third program instructions for classifying the region of interest as one of a plurality of anatomical classes from the identified at least one feature using a machine learning model; and  
           	fourth program instructions for causing a display to display the one of the plurality of anatomical classes;
           wherein the second program instructions are configured to perform a linear regression of amplitude on frequency from the RF data to provide a regression line and calculate a plurality parameters from the normalized data, comprising: a maximum power, a frequency corresponding to the maximum power, a minimum power, a frequency corresponding to the maximum power, a Y-intercept of the regression line, a slope of the regression line, mid-band fit, and an integrated backscatter parameter.
           Claim 6. (Cancelled)
           Claim 8. (Currently Amended) A system for classifying a region of interest as an anatomical feature comprising:
           a processor; and
           	a non-transitory computer readable medium storing executable instructions executable by the processor comprising:
           	an ultrasound interface that receives, from an associated ultrasound system, recorded echoes from the region of interest as a set of radio frequency (RF) signals and constructs an ultrasound image from the RF signals, the RF signals including a set of harmonic signals being extracted from a frequency range associated with second harmonics of the recorded echoes;
           	a frequency transform component that transforms the RF signals from a time domain representation to a frequency domain representation;
           a feature extractor that extracts a plurality of features from the frequency domain representation, at least one of the plurality of features representing the set of harmonic signals; 
           and
           	a classifier that assigns the region of interest to one of a plurality of classes representing anatomical features according to the extracted plurality of features;
           wherein the second program instructions are configured to perform a linear regression of amplitude on frequency from the RF data to provide a regression line and calculate a plurality parameters from the normalized data, comprising: a maximum power, a frequency corresponding to the maximum power, a minimum power, a frequency corresponding to the maximum power, a Y-intercept of the regression line, a slope of the regression line, mid-band fit, and an integrated backscatter parameter.
           Claim 12. (Currently Amended) The system of claim 8, wherein the frequency range associated with second harmonics is the frequency range of the ultrasound system 
           Claim 14. (Currently Amended) 	A method for use in an ultrasound system comprising:
           	receiving recorded echoes from a region of interest as a set of radio frequency (RF) signals;
           	transforming the RF signals from a time domain representation to a frequency domain representation;
           	adjusting the frequency domain representation for attenuation as a function of the depth of the region of interest;
           extracting a plurality of features from the frequency domain representation; and
           	assigning the region of interest to one of a plurality of classes representing anatomical feature according to the extracted plurality of features at a classifier model;
           wherein the RF signals including a set of harmonic signals being extracted from a frequency range associated with second harmonics of the recorded echoes, and extracting a plurality of features from the 
           wherein the function of the depth of the region of interest is a first function, associated with a first frequency band, the method further comprising determining a second function associated with a second frequency band, such that adjusting the frequency domain representation for attenuation comprises adjusting the frequency domain representation for attenuation with the first function for signals within the first frequency band and using the second function for signals within the second frequency band.  
           Claim 15. (Canceled)
           Claim 16. (Currently Amended) The method of claim 14, wherein the extracted at least one feature includes at least one of a two-dimensional spectral feature and a feature based on a cepstrum determined from the set of harmonic data.
           Claim 18. (Canceled) 
           Claim 19. (Currently Amended) 	The method of claim 14, wherein determining the function comprises determining a function of each of the depth of the region of interest and a ratio of a thickness of skin and fat to a thickness of muscle within the patient.


                                              REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to medical imaging and, more particularly, to ultrasonic spectral parameter detection of different tissue types, machine learning for merging input data from multiple ultrasonic sources, and use of cepstral parameters to aid in differentiating between tissue types.
           Based on applicant’s amendment, with respect to claim 1, representative of claims 8 and 14, the closest prior art of record (Simpson and Doyle), Simpson reference is directed to a system which utilizes a machine-trained neural networks (e.g., a machine-trained algorithm) developed through one or more machine learning algorithms to output image data and/or a variety of tissue information, and Doyle reference is directed to an ultrasonic method to determine the pathology of tissues during or immediately following surgery. But neither Simpson nor Doyle teach or suggest, among other things, “analyzing the radio frequency data to identify at least one feature associated with the region of interest, the at least one feature including one of a two-dimensional spectral feature and a “feature representing a cepstrum” (time domain), determined from the RF data; classifying the region of interest as one of a plurality of anatomical classes from the identified at least one feature using a machine learning model; wherein the second program instructions are configured to perform a linear regression of amplitude on frequency from the RF data to provide a regression line and calculate a plurality of parameters from the normalized data, comprising: a maximum power, a frequency corresponding to the maximum power, a minimum power, a frequency corresponding to the maximum power, a Y-intercept of the regression line, a slope of the regression line, mid-band fit, and an integrated backscatter parameter”.
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Simpson and Doyle) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667  
March 27, 2022